


Exhibit 10.20

 

RESTRICTED STOCK AWARD AGREEMENT

THE TORO COMPANY 2010 EQUITY AND INCENTIVE PLAN

 

This Agreement (this “Agreement”) dated [        ] (“Grant Date”), between The
Toro Company, a Delaware corporation (“Toro”), and [           ] (“you”) sets
forth the terms and conditions of the grant to you of a restricted stock award
(this “Restricted Stock Award”) of [       ] shares of common stock, par value
$1.00 per share, of Toro (“Award Shares”) under The Toro Company 2010 Equity and
Incentive Plan, as amended (the “Plan”).  This Restricted Stock Award is subject
to all of the terms and conditions set forth in the Plan, this Agreement and the
Restricted Stock Award Acceptance Agreement should you decide to accept this
Restricted Stock Award.  All of the terms in this Agreement and the Restricted
Stock Award Acceptance Agreement that begin with a capital letter are either
defined in this Agreement or in the Plan.  Except as otherwise indicated, for
purposes of this Agreement and the Restricted Stock Award Acceptance Agreement,
any reference to “Employer” shall mean the entity (Toro or any Affiliate or
Subsidiary) that employs you.

 

1.                                      Vesting and Forfeiture.

 

(a)                                 Except as provided in Sections 1(b), 1(c),
5, 6 and 7 of this Agreement, your interest in the Award Shares will vest and
become nonforfeitable [on the         anniversary after the Grant Date/in
         as equal as possible installments on each of the               
anniversaries after the Grant Date (rounding down to the nearest whole Share on
the vesting date(s), if necessary)].

 

(b)                                 If your employment or other service with the
Employer is terminated by reason of your death or Disability before your
interest in all of the Award Shares subject to this Award has vested and become
nonforfeitable under Section 1(a), then you will forfeit all of the Award Shares
subject to this Restricted Stock Award except those Award Shares in which you
have pursuant to Section 1(a) a nonforfeitable interest on the date your
employment or other service with the Employer so terminates.

 

(c)                                  If your employment or other service with
the Employer is terminated for any reason other than your death or Disability,
before your interest in all of the Award Shares subject to this Award has vested
and become nonforfeitable under Section 1(a), then you will forfeit all of the
Award Shares subject to this Restricted Stock Award except those Award Shares in
which you have pursuant to Section 1(a) a nonforfeitable interest on the date
your employment or other service with the Employer so terminates.

 

(d)                                 Notwithstanding anything to the contrary in
the Plan, and unless otherwise determined by the Committee in its sole
discretion, your termination date shall be the date on which your active
employment or other service ceases and shall not be extended by any notice of
termination of employment or severance period provided to you by contract or

 

1

--------------------------------------------------------------------------------


 

practice of Toro or the Employer or mandated under local law, unless otherwise
required by applicable law.

 

2.                                      Shareholder Status.  Unless and until
your Award Shares are forfeited, you will have the right to vote the Award
Shares.  If you forfeit the Award Shares, at the same time you will forfeit your
right to vote the Award Shares.  Any stock or cash dividends (including without
limitation regular cash dividends) or other distributions of property made with
respect Award Shares that remain subject to forfeiture under Section 1(a) shall
be held by Toro, and your right to receive such dividends or other property
shall be forfeited or shall vest and become nonforfeitable at the same time the
Award Shares with respect to which the dividends or other property are
attributable are forfeited or vest and become nonforfeitable.  Except for the
rights set forth in this Section 2, you shall have no rights as a shareholder of
Toro with respect to the Award Shares until your interest in the Award Shares
vests and becomes non-forfeitable.

 

3.                                      Issuance of Shares.  Toro will issue the
Award Shares to you in book-entry or certificate form or issue and deposit the
Award Shares for your benefit with any broker with which you have an account
relationship or Toro has engaged to provide such services under the Plan. Toro’s
Vice President, Secretary and General Counsel will direct Toro’s transfer agent
or broker not to honor any requests by you to transfer the Award Shares or to
issue a physical stock certificate representing such Award Shares and any
distributions made with respect to such Award Shares (including without
limitation regular cash dividends) until such time that your interest in the
Award Shares vests and becomes non-forfeitable.  As soon as practicable after
each date as of which your interest in any Award Shares vests and becomes
nonforfeitable under Section 1(a) or 6 of this Agreement, Toro will direct its
transfer agent or broker to honor any requests thereafter by you to transfer
such Award Shares (together with any distributions made with respect to such
Award Shares that have been held by Toro) or to issue a physical stock
certificate representing such Award Shares.  If the Award Shares are forfeited
under Section 1 of this Agreement or if this Restricted Stock Award is
terminated and forfeited under Section 5 or 6 of this Agreement, the Award
Shares (together with any distributions made with respect to such Award Shares
that have been held by Toro) will automatically revert back to Toro.

 

4.                                      No Transfer. You may not transfer this
Restricted Stock Award, the Award Shares or any rights granted under this
Restricted Stock Award other than by will or applicable laws of descent and
distribution or, if approved by the Committee, pursuant to a qualified domestic
relations order entered into by a court of competent jurisdiction.

 

5.                                      Adverse Action.  In addition to the
other rights of the Committee under the Plan, if you are determined by the
Committee, acting in its sole discretion, to have taken any action that would
constitute an Adverse Action, (a) all of your rights under the Plan and any
agreements evidencing an Award granted under the Plan, including this Agreement
evidencing this Restricted Stock Award, then held by you shall terminate and be
forfeited without notice of any kind, and (b) the Committee in its sole
discretion may require you to surrender and return to Toro all or any Award
Shares received, or to disgorge all or any

 

2

--------------------------------------------------------------------------------


 

profits or any other economic value (however defined by the Committee) made or
realized by you, during the period beginning one (1) year prior to your
termination of employment or other service with the Employer in connection with
any Awards granted under the Plan, including this Restricted Stock Award, or any
Award Shares issued upon the exercise or vesting of any Awards, including this
Restricted Stock Award.  This Section 5 shall not apply following a Change of
Control.

 

6.                                      Clawback, Forfeiture or Recoupment.  Any
Award Shares issued to you under this Restricted Stock Award will be subject to
the forfeiture provision contained in Section 13.6(b) of the Plan as well as any
other or additional “clawback,” forfeiture or recoupment policy adopted by Toro
either prior to or after the date of this Agreement

 

7.                                      Change of Control.  In the event of a
Change of Control, the provisions of the Plan applicable to a Change of Control
will apply to this Restricted Stock Award.

 

8.                                      Section 83(b) Election.  You hereby
acknowledge that you have been informed that, with respect to the grant of this
Restricted Stock Award and within thirty (30) days of the Grant Date, you may
file an election with the Internal Revenue Service electing pursuant to
Section 83(b) of the Code to be taxed currently on the fair market value of this
Restricted Stock Award on the Grant Date.  You further acknowledge that it is
your sole responsibility to timely file the election under Section 83(b) of the
Code if you choose to make such an election.  You should consult your personal
tax or financial advisor with any questions regarding whether to make a
Section 83(b) election.  If you make such an election, you are required under
the terms of the Plan to promptly provide Toro with a copy of the election form.

 

9.                                      Tax Withholding.  Toro will deduct or
withhold from the Award Shares any federal, state, local or other taxes of any
kind required by law to be withheld with respect to income recognized in
connection with this Restricted Stock Award or will take such other action as
may be necessary in the opinion of Toro to satisfy all obligations for the
payment of such taxes.  Any Award Shares withheld to pay such tax withholding
obligations will be valued at their Fair Market Value on the date the
withholding is to be determined, but in no event shall such withholding exceed
the minimum statutory withholding requirement.

 

10.                               No Right to Continue Employment or Service. 
Neither the Plan, this Restricted Stock Award, nor any related material shall
give you the right to continue in employment by or perform services to the
Employer or shall adversely affect the right of the Employer to terminate your
employment or service relationship with or without cause at any time.

 

11.                               Governing Law.  This Agreement and the
Restricted Stock Award Acceptance Agreement shall be construed, administered and
governed in all respects under and by the applicable laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation to the substantive law of another
jurisdiction.

 

3

--------------------------------------------------------------------------------


 

12.                               Electronic Delivery.  Toro, in its sole
discretion, may decide to deliver any documents related to this Restricted Stock
Award granted to you under the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by Toro
or a third party designated by Toro.

 

13.                               Venue.  In accepting this Restricted Stock
Award, you are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of the State of Minnesota of the United States of
America to resolve any and all issues that may arise out of or relate to this
Restricted Stock Award and this Agreement.

 

14.                               Binding Effect. This Agreement shall be
binding upon Toro and you and its and your respective heirs, executors,
administrators and successors.

 

15.                               Conflict.  To the extent the terms of this
Agreement or the Restricted Stock Award Acceptance Agreement are inconsistent
with the Plan, the provisions of the Plan shall control and supersede any
inconsistent provision of this Agreement or the Restricted Stock Award
Acceptance Agreement.

 

4

--------------------------------------------------------------------------------


 

16.                               Non-Negotiable Terms.  The terms of this
Agreement and the Restricted Stock Award Acceptance Agreement are not
negotiable, but you may refuse to accept this Restricted Stock Award by
notifying Toro’s Vice President, Secretary and General Counsel, or Managing
Director, HR & Total Rewards, as applicable, in writing.

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by The Toro
Company and has been executed by you by execution of the attached Restricted
Stock Award Acceptance Agreement.

 

 

[         ]

By:

 

 

 

Chairman and CEO

 

6

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AWARD ACCEPTANCE AGREEMENT

                              , 20     

 

I hereby agree to the terms and conditions governing the Restricted Stock Award
as set forth in the Restricted Stock Award Agreement, this Restricted Stock
Award Acceptance Agreement and as supplemented by the terms and conditions set
forth in the Plan.

 

In accepting the Restricted Stock Award, I hereby acknowledge that:

 

(a)                                 The Plan is established voluntarily by Toro,
it is discretionary in nature and it may be modified, amended, suspended or
terminated by Toro at any time, unless otherwise provided in the Plan, the
Restricted Stock Award Agreement or this Restricted Stock Award Acceptance
Agreement;

 

(b)                                 The grant of the Restricted Stock Award is
voluntary and occasional and does not create any contractual or other right to
receive future Restricted Stock Awards, or benefits in lieu of Restricted Stock
Awards, even if Restricted Stock Awards have been granted repeatedly in the
past;

 

(c)                                  All decisions with respect to future
Restricted Stock Award grants, if any, will be at the sole discretion of Toro;

 

(d)                                 I am voluntarily participating in the Plan;

 

(e)                                  The Restricted Stock Award is not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for Toro or the
Employer;

 

(f)                                   In the event I am not an employee of Toro,
this Restricted Stock Award will not be interpreted to form an employment
contract or relationship with Toro;

 

(g)                                  The future value of the Award Shares
subject to the Restricted Stock Award is unknown and cannot be predicted with
certainty and if the Restricted Stock Award vests and the Award Shares become
non-forfeitable in accordance with the terms of the Restricted Stock Award
Agreement or this Restricted Stock Award Acceptance Agreement, the value of
those Award Shares may increase or decrease;

 

(h)                                 In consideration of the grant of the
Restricted Stock Award, no claim or entitlement to compensation or damages shall
arise from termination of the Restricted Stock Award or diminution in value of
the Restricted Stock Award or Award Shares resulting from termination of my
employment or service by Toro the Employer (for any

 

7

--------------------------------------------------------------------------------


 

reason whatsoever and whether or not in breach of applicable labor laws) and I
hereby irrevocably release Toro and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by acceptance of the Restricted
Stock Award, I shall be deemed irrevocably to have waived my entitlement to
pursue such claim;

 

(i)                                     In the event of termination of my
employment or other service (whether or not in breach of local labor laws), my
right to receive the Restricted Stock Award and vest in the Restricted Stock
Award under the Plan, if any, will terminate effective as of the date of
termination of my active employment or other service as determined in the sole
discretion of the Committee and will not be extended by any notice of
termination of employment or severance period provided to me by contract or
practice of Toro or the Employer or mandated under local law; furthermore, in
the event of termination of my employment or other service (regardless of any
contractual or local law requirements), my right to vest in the Restricted Stock
Award after such termination, if any, will be measured by the date of
termination of my active employment or other service and will not be extended by
any notice of termination of employment or severance period provided to me by
contract or practice of Toro or the Employer or mandated under local law;  the
Committee shall have the sole discretion to determine the date of termination of
my active employment or service for purposes of the Restricted Stock Award;

 

(j)                                    Neither Toro nor the Employer is
providing any tax, legal or financial advice, nor is Toro or the Employer making
any recommendations regarding my participation in the Plan or my acceptance of
the Restricted Stock Award; and

 

(k)                                 I have been advised to consult with my own
personal tax, legal and financial advisors regarding my participation in the
Plan before taking any action related to the Plan.

 

I hereby acknowledge that I have received electronically a copy of the Plan, the
U.S. Prospectus relating to the Plan and Toro’s most recent Annual Report on
Form 10-K.  I hereby agree to accept electronic delivery of copies of any future
amendments or supplements to the U.S. Prospectus or any future Prospectuses
relating the Plan and copies of all reports, proxy statements and other
communications distributed to Toro’s security holders generally by email
directed to my Toro email address.

 

Note:  If you do not wish to accept the Restricted Stock Award on the terms
stated in the Restricted Stock Award Agreement or this Restricted Stock Award
Acceptance Agreement, please immediately contact Toro’s Vice President,
Secretary and General Counsel, or Managing Director, HR & Total Rewards, as
applicable, to decline the grant.

 

 

Signature:

 

 

Print Name:

 

 

Date:

 

 

8

--------------------------------------------------------------------------------
